DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Appeal Brief
In view of the appeal brief filed on 13 June 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KENNETH BOMBERG/             Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                           






Response to Arguments
The arguments in the appeal brief filed 13 June 2022 addressing the previous 35 U.S.C. 112(b) rejection(s) of “semi-circular” have been fully considered and they are persuasive. The Office acknowledges that such a term is definite.
The arguments in the appeal brief filed 13 June 2022 stating “the rejection fails to properly establish that the claimed features are ‘obvious to try’ (see Office Action p. 4). In particular, the rejection does not establish that there are a finite number of identified, predictable solutions… Therefore, coupled with the possibility of different rib shapes, this suggests that there are myriads of potential combinations of edge and baffle shapes. Accordingly, there are not a finite number of identified, predictable solutions” have been fully considered and they are persuasive. The previous corresponding prior art rejections are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the arced rib is semi-circular” (claim 3), “the arced baffle is semi-circular” (claim 4), “the convex leading end is semi-circular” (claim 5), “the arced rib is semi-circular, the arced baffle is semi-circular, and the convex leading end is semi-circular” (claim 15) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
There are no limitations deemed to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 14, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 2, the term “substantially” is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

In claim 14, the term “substantially” is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to dependency, this rejection also applies to claim 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 6-14, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US 7,572,103 - hereafter referred to as Walters) in view of Burdgick et al. (US 6,561,757 - hereafter referred to as Burdgick; previously cited).

In reference to claim 1
Walters discloses:
An airfoil (10) comprising:
an airfoil section having an airfoil wall defining a convex leading end (12 - see Figure 2, which shows the shape of the leading edge 12 along line X-X), a trailing end (14), and first (16) and second (18) sides joining the convex leading end and the trailing end, the first and second sides spanning in a longitudinal direction between first and second ends (i.e., radially inner and outer ends), the airfoil wall circumscribing an internal core cavity (20).

Walters does not disclose:
an arced rib in the internal core cavity and arcing toward the convex leading end, the arced rib and the convex leading end defining there between an arced cavity; and
an arced baffle disposed in the arced cavity.

Burdgick discloses:
a gas turbine engine airfoil comprising an internal cavity having a curved leading edge (18) and an arced rib (56) defining an arced cavity (42), wherein the arced cavity includes an arced baffle (58); the arced baffle provides impingement cooling (see col.5:ll.34-40) to the walls of the airfoil.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil of Walters to include an arced cavity adjacent the leading edge that is defined by an arced rib and has an arced baffle, as disclosed by Burdgick, for the purpose of permitting impingement cooling of the leading edge region of the airfoil. In performing such a modification, it would have been obvious to:
-configure the arced rib to match the profile of the leading edge, as further disclosed by Burdgick, for the purpose of configuring the arced cavity to have a constant axial length across the radial length of the airfoil in order to achieve desired flow characteristics within the arced cavity (note: axial length of the arced cavity contributes to cross-sectional area (i.e., in the axial-thickness plane) of the arced cavity, which inherently affects flow characteristics (i.e., pressure, flow rate) of the cooling fluid therethrough); and
-configure the arced baffle to match the profile of the leading edge and the arced rib in order to ensure that the arced baffle can be inserted/installed into the arced cavity.

In reference to claim 2 (as far as it is clear and definite)
Walters in view of Burdgick addresses:
The airfoil as recited in claim 1, wherein the arced rib (Burdgick - 56) substantially follows (see above rejection of claim 1) the convex leading end (Walters - 12).

In reference to claim 6
Walters in view of Burdgick addresses:
The airfoil as recited in claim 1, wherein the arced baffle (Burdgick - 58) has a radius of curvature (see annotated Burdgick Figure 1 below) and is in a fixed position in the arced cavity with a stand-off distance (see annotated Burdgick Figure 1 below) from the convex leading end (Walters - 12) and the arced rib (Burdgick - 56). 

    PNG
    media_image1.png
    275
    344
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    263
    321
    media_image2.png
    Greyscale


Walters in view of Burdgick, as previously combined, does not address:
the radius of curvature is greater than the stand-off distance.

Burdgick further discloses:
the arced baffle (58) has a radius of curvature that is greater than the stand-off distance.

Indeed, the stand-off distance is depicted as substantially smaller than the radius of curvature and the radial length of the airfoil - i.e., the scales/magnitudes of the radius of curvature and the stand-off distance are different.
Furthermore, since the leading edge connects the radially inner and outer ends of the airfoil, then the radius of curvature of the arced baffle and/or leading edge (note: the rejection of claim 1 results in configuring the arced baffle to have a profile that matches the leading edge) establishes a maximum radial span of the airfoil that is two times the radius of curvature.
In the course of routinely designing an airfoil to have a desired radial length that is suitable for the space/environment (of a gas turbine engine) in which it is to be used, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil of Walters in view of Burdgick to make the radius of curvature of the arced baffle to be greater than the stand-off distance (note: limiting the radius of curvature to values less than the stand-off distance would limit the possible values for the radial length of the airfoil to the scale/magnitude thereof), as further disclosed by Burdgick.

In reference to claim 7
Walters in view of Burdgick addresses:
The airfoil as recited in claim 6.

Walters in view of Burdgick, as previously combined, does not address:
the radius of curvature is greater than 0.25 centimeters.

Since the leading edge connects the radially inner and outer ends of the airfoil, then the radius of curvature of the arced baffle and/or leading edge (note: the rejection of claim 1 results in configuring the arced baffle to have a profile that matches the leading edge) establishes a maximum radial span of the airfoil that is two times the radius of curvature.
In the course of routinely designing an airfoil to have a desired radial length that is suitable for the space/environment (of a gas turbine engine) in which it is to be used, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil of Walters in view of Burdgick to have a radius of curvature of the arced baffle to be within the claimed range “greater than 0.25 centimeters”. 

In reference to claim 8
Walters in view of Burdgick addresses:
The airfoil as recited in claim 1, wherein the arced baffle (Burdgick - 58) includes impingement orifices (see Burdgick Figure 1 and col.5:ll.34-40).


In reference to claim 9
Walters in view of Burdgick addresses:
The airfoil as recited in claim 8, wherein the arced baffle (Burdgick - 58) includes (see Burdgick Figure 1) a forward wall, an aft wall, and lateral walls, and the impingement orifices (see Burdgick Figure 1) are in the lateral walls.

In reference to claim 10
Walters in view of Burdgick addresses:
The airfoil as recited in claim 1, wherein the arced cavity (Burdgick - 42) spans (see Burdgick Figure 1) from the first end to the second end (note: see Burdgick Figure 1 showing the cavity 42 as extending between the radially inner and outer ends of the airfoil - in performing the modification over Burdgick, it would have been further obvious to configure the arced cavity in this manner in order to provide cooling to the entire radial span of the airfoil).

In reference to claim 11
Walters in view of Burdgick addresses:
The airfoil as recited in claim 1, wherein the trailing end (Walters - 14) is convex (note: see Walters Figure 2, which shows the shape of the trailing edge 14 along line X-X).

In reference to claim 12
Walters in view of Burdgick addresses:
The airfoil as recited in claim 11, wherein the arced baffle (Burdgick - 58) has a radius of curvature (see annotated Burdgick Figure 1 below) and is in a fixed position in the arced cavity with a stand-off distance (see annotated Burdgick Figure 1 below) from the convex leading end (Walters - 12) and the arced rib (Burdgick - 56). 

    PNG
    media_image1.png
    275
    344
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    263
    321
    media_image2.png
    Greyscale


Walters in view of Burdgick, as previously combined, does not address:
the radius of curvature is greater than the stand-off distance.

Burdgick further discloses:
the arced baffle (58) has a radius of curvature that is greater than the stand-off distance.

Indeed, the stand-off distance is depicted as substantially smaller than the radius of curvature and the radial length of the airfoil - i.e., the scales/magnitudes of the radius of curvature and the stand-off distance are different.
Furthermore, since the leading edge connects the radially inner and outer ends of the airfoil, then the radius of curvature of the arced baffle and/or leading edge (note: the rejection of claim 1 results in configuring the arced baffle to have a profile that matches the leading edge) establishes a maximum radial span of the airfoil that is two times the radius of curvature.
In the course of routinely designing an airfoil to have a desired radial length that is suitable for the space/environment (of a gas turbine engine) in which it is to be used, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil of Walters in view of Burdgick to make the radius of curvature of the arced baffle to be greater than the stand-off distance (note: limiting the radius of curvature to values less than the stand-off distance would limit the possible values for the radial length of the airfoil to the scale/magnitude thereof), as further disclosed by Burdgick.

In reference to claim 13
Walters in view of Burdgick addresses:
The airfoil as recited in claim 12.

Walters in view of Burdgick, as previously combined, does not address:
the radius of curvature is greater than 0.25 centimeters.

Since the leading edge connects the radially inner and outer ends of the airfoil, then the radius of curvature of the arced baffle and/or leading edge (note: the rejection of claim 1 results in configuring the arced baffle to have a profile that matches the leading edge) establishes a maximum radial span of the airfoil that is two times the radius of curvature.
In the course of routinely designing an airfoil to have a desired radial length that is suitable for the space/environment (of a gas turbine engine) in which it is to be used, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil of Walters in view of Burdgick to have a radius of curvature of the arced baffle to be within the claimed range “greater than 0.25 centimeters”. 

In reference to claim 14 (as far as it is clear and definite)
Walters in view of Burdgick addresses:
The airfoil as recited in claim 13, wherein the arced rib (Burdgick - 56) substantially follows (note: see above rejection of claim 1) the convex leading end (Walters - 12).

In reference to claim 16
Walters in view of Burdgick, as combined in the rejection of claim 1, addresses:
A gas turbine engine (Walters - see col.2:ll.48-53) comprising: 
a compressor section (Walters)(note: a compressor is inherent to a gas turbine engine); 
a combustor (Walters)(note: a combustor is inherent to a gas turbine engine) in fluid communication with the compressor section; and 
a turbine section (Walters)(note: a turbine is inherent to a gas turbine engine) in fluid communication with the combustor, 
the turbine section having a turbine airfoil (see Walters col.2:ll.52-53) that includes 
an airfoil section having an airfoil wall defining a convex leading end (Walters - 12), a trailing end (Walters - 14), and first and second sides (Walters - 16 and 18, respectively) joining the convex leading end and the trailing end, the first and second sides spanning in a longitudinal direction between first and second ends (Walters - radially inner and outer ends), the airfoil wall circumscribing an internal core cavity (Walters - 20), an arced rib (Burdgick - 56) in the internal core cavity and arcing toward the convex leading end, the arced rib and the convex leading defining there between an arced cavity (Burdgick - 42), and an arced baffle (Burdgick - 58) disposed in the arced cavity.

In reference to claim 19
Walters in view of Burdgick addresses:
The airfoil as recited in claim 1, wherein the convex leading end (Walters - 12) and the arced rib (Burdgick - 56) are both convex from the first end to the second end (note: see Walters Figure 2 showing the leading edge 12 as convex across the entire radial length thereof; see Burdgick Figure 1 showing rib 56 as curved across the entire radial length thereof; see the above rejection of claim 1 stating that it would have been obvious to configure the arced rib to match the profile of the leading edge).


In reference to claim 20
Walters in view of Burdgick addresses:
The airfoil as recited in claim 19, wherein the trailing end (Walters - 14) is convex (note: see Walters Figure 2, which shows the shape of the trailing edge 14 along line X-X), and the convex leading end and the trailing end are convex relative to (see Walters Figure 2) an axial middle of the airfoil section.

In reference to claim 21
Walters in view of Burdgick addresses:
The airfoil as recited in claim 20, wherein the arced baffle (Burdgick - 58) includes a forward wall (see Burdgick Figure 1), an aft wall (see Burdgick Figure 1), and lateral walls (see Burdgick Figure 1), and the forward wall and the aft wall are both arced (i.e., due to the modification in the rejection of claim 1).

Claims 3-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Burdgick and a design choice.

In reference to claims 3-5 and 15
Walters in view of Burdgick addresses:
	The airfoil as recited in claim 1. (claims 3-5)
The airfoil as recited in claim 14. (claim 15)

Walters in view of Burdgick does not address:
	the arced rib is semi-circular. (claim 3)
	the arced baffle is semi-circular. (claim 4)
	the convex leading end is semi-circular. (claim 5)
the arced rib is semi-circular, the arced baffle is semi-circular, and the convex leading end is semi-circular. (claim 15)

However, as discussed in MPEP 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed in MPEP 2144.04, one being the act of changing shape. 
It is further noted that Applicant does not disclose any criticality to the claimed semi-circular shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil of Walters in view of Burdgick to make at least one of the leading end, arced rib, arced baffle to be semi-circular as a matter of design choice.

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Anguisola Mcfeat et al. (US 2011/0064585) and Price et al. (US 4,741,667) each disclose a gas turbine engine airfoil having a convex trailing edge.
Lings (US 4,504,189) discloses a gas turbine engine airfoil having a convex leading edge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745 

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745